Whitfield, J.
(After stating the facts) This statutory proceeding was begun by the seizure on January 28, 1919, of seven barrels of wine (said barrels containing about 300 gallons) which were in the possession of Antonie Marasse et at., followed by proceedings under Chapter 7736, Laws of Florida, approved December 7, 1918, by which the greater portion of the seven barrels of wine were ordered destroyed upon the theory that the possession of the wine in excess of certain small quantities is unlawful under Chapter 7736. Marasso v. Van Pelt, Sheriff, 77 Fla. 432, 81 South. Rep. 529. No question of unlawful sales of liquor is involved.
On an appeal provided for by the statute, it is contended that the action taken is a violation of property rights secured by the State and Federal Constriutions.
An amendment to Article XIX of the State Constitution, adopted at the General Election November 5, 1918, to “go into effect on the first day of January, A. D. 1919,” provides that “the manufacture, sale, barter or exchange of all alcoholic or intoxicating liquors and beverages, whether spirituous, vinous or malt, are hereby forever prohibited in the State of Florida, except alcohol for *10medical, scientific or mechanical purposes, and wine for sacramental purposes, the sale of which alcohol and wine for the purposes aforesaid, shall be regulated by law. The Legislature shall enact suitable laws for the enforcement of the provisions of this article.”
On' December 7, 1918, at a special session of the Legislature convened by proclamation of the Governor there was approved by the Governor, a statute, Chapter 7736, Laws of Florida, “An Act to make effective the Nineteenth ArticTe of the Constitution of this State, as amended at the General Election held November 5th, nineteen hundred and eighteen,” etc., which statute contains the provisions under which this proceeding is had. The last section of the statute enacts “that this Act shall go into effect the first day of January, A. D. 1919.” See extracts from the statute in the statement.
In Marasso v. Van Pelt, 77 Fla. 432, 81 South. Rep. 529, the validity of the statute as applied to the facts then in issue, ivas sustained, but it was therein expressly stated that “the information does not allege that the liquors Avere in the possession of the defendants prior to the adoption of Amended Article 19, or the enactment of Chapter 7736, Acts of 1918, special session, or prior to January 1, 1919, Avhen Article 19 of the Constitution and 'the statute became effective. Whether that would present a material question is not considered here,” citing Barbour v. State, 249 U. S.
An agreed statement of facts on which the Circuit Court acted in ordering the destruction of the greater part of the seven barrels of wine, is as íoIIoavs :
*11“IN THE CIRCUIT COURT OF ESCAMBIA COUNTY, STATE OF FLORIDA, -FIRST JUDICIAL CIRCUIT.
IN RE
SEVEN BARRELS OF WINE.
“AQ-MEfflD 8ATFMFNT OF FACTS:
“It is agreed by the counsel for the claimants in the above styled cause and the State Attorney for the First Judicial Circuit of the State of Florida, as follows:
“(1). That the seven barrels of wine in question was found by the Sheriff in a building occupied by the claimants as a store building and a dwelling house, the upstairs being used as a dwelling house and the lower floor as a grocery, etc., store; that the wine was found by the Sheriff in that portion of the building used .as a store; that said building is located in Pensacola, Escambia County, State of Florida. That J. O. Van Pelt, Sheriff of Escambia County, took into his possession the said seven barrels of wine on the..................day of...................................., A. D. 1919.
“ (2). That the said seven barrels of wine in question came into the possession of the claimants under the following circumstances: That the Master of the Italian steamer Luchíano Manara, Phillipe Caffiero, (that said steamer was engaged in foreign commerce between ports of the United States and the Kingdom of Italy at all times in question in this suit) • directed one of the claimants to purchase twenty-seven (27) barrels of wine for the account of the said Master of said vessel. The laws of the country requiring the furnishing to the members of the crew of said ship certain quantities of wine per man per day. That said vessel was at that time under *12the control of the Italian Government; that said wine was to be used for ship stores in said ship and no other, and though opportunity offered, no attempt was made to deliver any of said wine to a boat other than, or party other than, the Luebiano Manara, or its Master. That pursuant to the instructions of the Master and acting for him and under his directions, claimant purchased twenty-seven (27) barrels of wine at New Orleans, Louisiana, and paid for same out of the moneys belonging to claimant. The said wine was shipped to Pensacola, Florida, and reached Pensacola about the middle of October, 1918; that the said Steamer on its first trip after the arrival of said wine took on board only twenty (20) of said barrels of wine on said trip. That the claimant, directed, paid for the seven (7) remaining barrels of wine, (the purchase price being 95c per gallon for all of said twenty-seven (27) barrels, and that the claimants never charged, or received, or intended to receive any profit upon same or any of it.
“That the claimants were engaged as ship chandlers, and it is customary for ship chandlers in order to secure the business of a ship for the sales of those wares which are carried in stock by them, to act under the instructions and directions of the Master of 'the vessel, to purchase as his representative and hold for him any article lie may direct which they do not carry in trade, same being held by them as the ship’s property until called for and taken by the ship.
“(3). That before the ship returned to get the remaining seven (7) barrels of wine now in question, the prohibition law went into effect, and claimants were unable to deliver same because thereof, and therefore the Mas*13ter lias not refunded or paid for said seven barrels of Avine yet.
“This the 20th day of June, A. D. 1919.
R, A. McGEACHY,
State Attorney.
PHILIP D. BEALL and JOHN S. BEARD,
Counsel for Claimant.”
Prior to the adoption of the Amendment of Article 19 of the Constitution,, November 5, 1918, and prior to the enactment of Chapter 7736, approved December 7, 1918, alcoholic or intoxicating liquors and beverages Avere property that could be lawfully acquired, possessed and protected in this State. See Ex parte Francis, 76 Fla. 304, 79 South. Rep. 753.
Under the agreed statement of facts It is assumed here that the seven barrels of wine are alcoholic or intoxicating liquors or beverages and as such came into the possession of the claimants “about the middle of October, 1918,” which was prior to the adoption of the amendment to Article 19 of the State Constitution and prior to the enactment of Chapter 7736 for the enforcement of the prohibitions of the organic amendment, and that the possession of the wine was not for unlawful purposes. This presents the question whether Chapter 7736, Laws of Florida, approved December 7, 1918, is applicable to alcoholic or intoxicating liquors and beverages, whether spirituous, vinous or malt, where such liquors or beverages were lawfully acquired and possessed in this State prior to the adoption of the amendment to the State Constitution and prior to the enactment of the statute, under Avhich statute the possession of such liquors and bevarages in excess of stated small quantities is unlaAv*14fpi, and where such previously acquired possession continued after the change in the laws making possession unlawful, it being in effect conceded that the continued possession was not for unlawful purposes, and that claimants had no opportunity to lawfully dispossess themselves of the wine after the statute was enacted before the seizure occurred. The burden is upon the claimants to show that the statute “conflicts with some constitutional ' restraint or does not subserve the public -welfare.” Erie R. Co. v. Commissioner of Labor of State of New York, 233 U. S. 685, 34 Sup. Ct. Rep. 761. See also Schmitt v. Cook Brewing Co., Ind. , 120 N. E. Rep. 19, 3 A. L. R. 270; Park v. State, Nev. , 178 Pac. Rep. 389, 3 A. L. R. 75.
Liquor law's are enacted by virtue of the police power to protect the health, morals and welfare of the public; and, while such laws may operate to depreciate the value of property used in the manufacture of liquor, such depreciation is not the taking of property without due process of law as prohibited by the Fourteenth Amendment. Eberle v. People of State of Michigan, 232 U. S. 700, 706, 34 Sup. Ct. Rep. 464; Mugler v. State of Kansas, 123 U. S. 623, 8 Sup. Ct. Rep. 273; Beer Co. v. Massachusetts, 97 U. S. 25.
But -where a commodity constituting property, not inherently dangerous to persons or to their fundamental rights, or injurious to the public -welfare because of its mere possession, is lawfully possessed before and at the time of the adoption or enactment of laws forbidding its possession, and such continued possession is not for an unlawful purpose or use and is not an incipient nuisance, and does not jeopardize the rights of others or the public welfare, and when a reasonable opportunity to lawfully dispose of the commodity before its seizure is *15not afforded, the enforcement of such, laws, as against such previously acquired lawful possession, may deprive persons of property without due process of law in violation of the Fourteenth Amendment to the Federal Constitution. See Bartemayer v. Iowa, 18 Wall (U. S.) 129; Eberle v. People of State of Michigan, supra. See also Cummings v. Missouri, 4 Wall. (U. S.) 277, text 321; Ex parte Garland, 4 Wall. (U. S.) 333; Johnannessen v. United States, 225 U. S. 227, text 242, 32 Sup. Ct. Rep. 613; Dobbins v. Los Angeles, 195 U. S. 223, 25 Sup. Ct. Rep. 18. Such enforcement may also violate property rights secured by the State Constitution. See Wynehamer v. People, 13 N. Y. (3 Kernan) 378; State v. McGuire, 24 Ore. 366, 33 Pac. Rep. 666, 21 L. R. A. 478; People v. O’Neil, 71 Mich. 325, 39 N. W. Rep. 1; Allen v. Young, 76 Me. 80; Hull v. State, 29 Fla. 79, 11 South. Rep. 97, 30 Am. St. Rep. 95, 16 L. R. A. 308; Park v. State, supra, 3 A. L. R. 75; State ex rel. v. Bradshaw, 39 Fla. 137. While the amendment to Article 19 of the State Constitution may, to conserve the general welfare, in effect qualify rights lawfully existing before the adoption of the amendment, it does not purport to wholly destroy property rights in liquors and wines or other commodities that were lawfully acquired and possessed as property before the change in the organic law. The organic amendment and the statute enacted to enforce it. expressly provide for stated limited property rights in wines that may be lawfully acquired and held in possession.
The provisions of the Federal and State Constitutions securing defined property rights against invasion by State authority are limitations upon the lawmaking power of the Legislature as well as upon the powers of the other-departments of the State government; and property not *16harmful in itself that is legally acquired as such by persons for lawful purposes, and not used, or designed to be used, for, or in connection with, or in furtherance of, an unlawful act or purpose, cannot legally be destroyed by the authority of a statute that is enacted subsequent to the lawful acquisition of the property, when such destruction is not expedient to conserve the rights of others or of the public welfare. The police power of the Stale is not absolute. It is subject to controlling provisions of the Federal Constitution. See Atchison, T. & S. F. R. Co. v. Vosburg, 238 U. S. 56, 35 Sup. Ct. Rep. 675; Erie R. Co. v. Commissioner of Labor of State of New York, supra; 12 C. J. 928 et seq.; Park v. State, supra.
A statute being reasonably susceptible of two interpretations, by one of which it would be clearly constitutional, and by the other of which its constitutionality would be doubtful, the former construction should be adopted. Carey v. State of South Dakota, U. S., 39 Sup. Ct. Rep. 403; Harriman v. Interstate Commerce Commission, 211 U. S. 407, text 422, 29 Sup. Ct. Rep. 115; Knights Templars’ and Masons’ Life Indemnity Co. v. Jarman, 187 U. S. 197, 23 Sup. Ct. Rep. 108; 6 R. C. L. 78; United States v. Jin Fuey Moy, 241 U. S. 394, 36 Sup. Ct. Rep. 658, Ann. Cas. 1917D, 854; Attorney General of the United Statee v. Central R. Co. of New Jersey, 213 U. S. 366 ,29 Sup. Ct. Rep. 451; The Abby Dodge v. United States, 223 U. S. 166, 32 Sup. Ct. Rep. 310; 25 R. C. L. 1001; City of Jacksonville v. Bowden, 67 Fla. 181, 64 South. Rep. 769.
In determining the legality and effect of a statutory regulation, the court should ascertain the legislative intent ; and if the ascertained intent will permit, the enactment should be construed and effectuated so as to make it conform to, rather than violate, applicable provisions *17and principles of the State and Federal Constitutions, since it must be assumed that the Legislature intended the enactment to comport with the fundamental law. A statute must be so construed, if fairly possible, as to avoid, not only the conclusion that it is unconstitutional, but also grave doubts upon that score. United States v. Jin Fuey Moy, supra; Burr v. Florida East Coast Ry. Co., 77 Fla. 259, 81 South Rep. 404; Langford v. Odom, 77 Fla. 282, 81 South. Rep. 469; United States v. Standard Brewery, U. S. , Sup. Ct. Rep. , decided January 5, 1920.
A statute is not to be given a retrospective effect unless its terms show clearly that such an effect was intended. McCarthy v. Havis, 23 Fla. 508, 2 South. Rep. 819; 36 Cyc. 1205; 12 C. J. 1091; 2 Lewis’ Sutherland Stst. Const. (2nd ed.) 580; Vinson v. Palmer, 45 Fla. 630, 34 South. Rep. 276.
The rule that statutes are not to be constructed retrospectively unless such construction was plainly intended by the legislature applies with peculiar force to those statutes the retrospective operation of which would impair! or destroy vested rights. 36 Cyc. 1210; Graves v. Dunlap, 87 Wash. 648, 152 Pac. Rep. 532; 2 Lewis’ Sutherland Stat. Const. (2nd ed.) Sec. 642; Matthews v. Jeacle, (51 Fla. 686 55, 55 South. Rep. 865; 25 R. C. L. 787, 792, McGehee Due Process of Law 154.
A statutory regulation may,, consistently with organic law, be applied to one class of cases in controversy, and may violate the Constitution as applied to another class of cases. This does not destroy the statute; but imposes the duty to enforce the regulation when it may be legally applied. See Kansas City Southern R. Co. v. Anderson, 233 U. S. 325, 34 Sup. Ct. Rep. 599; Seaboard Air Line Ry. v. Robinson, 68 Fla. 407, 67.South. Rep. 139; El Paso *18& Ner. Co. v. Gutierrez, 215 U. S. 87, 30 Sup. Ct. Rep. 21; Dutton Phosphate Co. v. Priest, 67 Fla. 370, 65 South. Rep. 282; Osborne v. State, 33 Fla. 162, 14 South. Rep. 588; Osborne v. State of Florida, 164 U. S. 650, 17 Sup. Ct. Rep. 314; Cason v. Quinby, 60 Fla. 35, 53 South. Rep. 741; State v. Smiley, 65 Kan. 240, 69 Pac. Rep. 199; 6 R. C. L. p. 130; People v. O’Neil, 109 N. Y. 251, 16 N. E. Rep. 68; Cooley’s Const. Lim. (7th ed.) 97, 255; United States Lumber & Cotton Co. v. Cole, Ala. , 81 South. Rep. 664; Gray v. City of St. Paul, 105 Minn. 19, 116 N. W. Rep. 1111; Reade v. DeLea, 14 N. M. 442, 95 Pac. Rep. 131.
A statute should not, by construction, be given a retrospective effect when it would jeopardize the validity of the statute or when it would make its application conflict with organic law. See McCarthy v. Havis, supra; St. Louis & S. F. R. Co. v. Cross, 171 Fed. Rep. 480; Graves v. Dunlap, 87 Wash. 648, 152 Pac. Rep. 532.
A statute should not be so constructed or applied as to make it conflict with organic law, when a construction or application conformable to the constitution is practicable and the legislative intent is not thereby thwarted, since it must be assumed that the Legislature contemplated the enactment of a law that would’ conform to the constitution and that it would be applied to classes of cases in which .it may be validly enforced. See Singer Sewing Machine Co. v. Attorney General of State of Alabama, 233 U. S. 304, 34 Sup. Ct. Rep. 493; United States Fidelity & Guaranty Co. v. United States for use and benet of Struthers-Wells Co., 209 U. S. 306, 28 Sup. Ct. Rep. 537.
While, by virtue of the sovereign powers and duties of the State to preserve its efficiency as a government “for the protection, security and benefit” of its citizens, *19as is expressly contemplated by Section 2 of the Declaration of Rights of the State Constitution, the “inalienable” right of “acquiring, possessing and protecting property,” secured to “all men” by Section 1 of the Declaration of Rights, is subject to valid statutory regulations under the police power of the State to conserve the general welfare even though the regulations may circumscribe the uses of or dleprecmte the valute of the property; yet such statutory regulations may not wholly destroy the right to acquire, possess and protect any .species of' property that had already been lawfully acquired and' possessed for legal purposes, before the enactment of the statute, and a reasonable opportunity to lawfully dispose of it is not afforded before its seizure, unless, because of its nature, the property jeopardizes the public health, safety, morals or general welfare, or unless the property is knowingly used in violation'of law to the detriment of the public, gee Board of Police Commissioners for City of Baltimore v. Wagner, 93 Md. 182, 48 Atl. Rep. 455; Chicago & A. R. Co. v. Tranbarger, 238 U. S. 67, 35 Sup. Ct. Rep. 678. All property, whenever acquired, is subject to valid statutory regulations to the end that it may not be so used as to injure others or to impair public rights or to jeopardize the public welfare; but after property is lawfully acquired for a legal purpose, it may not by virtue of a statute enacted subsequent to the lawful acquisition and possession, be wholly destroyed under the police power of the State unless the possessor fails to dispose of the property as opportunity is lawfully and reasonably afforded, or unless, because of its inherent qualities, it directly jeopardizes the public welfare as a nuisance or otherwise, or unless, because of its use for, or in connection with, or in furtherance of, *20an unlawful act or purpose, it impairs public rights or jeopardizes the public welfare, or perhaps unless it is declared to be a nuisance by a valid statutory enactment. See 1 Gray (Mass.) 1 : 61 and Dec. 381; McGehee Due Process of Law 203. There might be vested rights in wines as property, but not in its traffic. See Commonwealth v. Intoxicating Liquors, 107 Mass. 396; Gray v. Kimball, 42 Me. 299. The seizure in this case is because of mere possession, not because of the manufacture of or traffic in the wine.
Property is acquired and held subject to then existing laws, and also subject to- future enactments that reasonably regulate its use in the interest of the public welfare. But property already lawfully acquired for legal purpose, is not subject to be wholly destroyed by virtue of the police power, under statutes enacted after the lawful acquisition of the property, unless the property is of such a nature that it has become or been adjudged to be or declared by a valid law to be a nuisance, or unless it otherwise endangers the public safety, health or welfare, or unless it is designedly used for, or in connection with, or in furtherance of, an illegal act or purpose that injuriously affects public rights or the general welfare. See Grand Trunk Western R. Co. v. City of South Bend, 227 U. S. 544, 33 Sup. Ct. Rep. 303; Chicago & A. R. Co. v. Tranbarger, 238 U. S. 67, 35 Sup. Ct. Rep. 678; Mill Creek Coal & Coke Co. v. Public Service Commission,-W. Va.,-, 100 S. E. Rep. 557. Taylor Due Process of Law P. 405.
A valid exercise of the police power of the State cannot be stayed by the acquisition of property after the enactment of a statute declaring such property to be noxious and making the possession of it unlawful, even *21though the property is acquired before the enactment takes effect or becomes operative, it being within the ■power of the Legislature to enact such a Irav to become effective or operative at a future day. In such a case thé noxious property is acquired with full notice of its infirmity and that after a day certain its possession Avill by mere lapse of time be unlawful. Barbour v. Georgia, 249 U. S. -, - Sup. Ct. Rep.-. Not until the enactment of Chapter 7736, Laws of Florida, approved December 7, 1918, Avas the mere possession of alcoholic or intoxicating liquors or beverages, Avlietlier spirituous, .vinous or malt, authoritatively and validly declared to be unlawful in this State. The validity of this enactment was duly tested and sustained April 19, 1919. Morassa v. Van Pelt, 77 Fla. 81. South. Rep. 529. This seizure Avas made January 28, 1919.
Wine is not inherently dangerous or a nuisance by reason of the mere possession of it, as may be poisons, explosives, vicious animals, infected articles, unwholesome food' and the like. It may be used for lawful purposes, therefore it is not in a class, with gaming deidces, counterfeit money and the like that are used only for unlawful purposes. See State v. Derry, 171 Ind. 18, 85 N. E. Rep. 765; Regina v. Williams, 1 Carr. & Marsh (41 E. C. L.) *259; Ford v. State, 85 Md. 465; 37 Atl. Rep. 172; Ex Parte Holcomb, 2 Dillon C. C. 392; 12 C. J. 1251; Luck v. Sears, 29 Ore. 421, 44 Pac. Rep. 693. The wine in this case was not obtained in violation of law as was game in Smith v. State, 155 Ind. 611, 58 N. E. Rep. 1044; Roth v. State, 51 Ohio St. 209, 37 N. E. Rep. 259; People of the State of New York ex rel. Silz v. Hesterberg, 211 U. S. 31, 29 Sup. Ct. Rep. 10; nor does it obstruct or impair public rights as in Lawton v. Steele. *22119 N. Y. 220, 23 N. E. Rep. 878; Lawton v. Steele, 152 U. S. 133, 14 Sup. Ct. Rep. 499, and does not jeopardize the rights of others or of the public welfare; nor is it an ■incipient nuisance. It cannot be classed with adulterated, impure or unwholesome food', or as infected or noxious articles, garbage, etc. See 199 U. S. 306; 199 U. S. 325; 211 U. S. 306; 228 U. S. 572, 584; Berry & Ackley v. DeMaris, 76 N. J. L. 301, 70 Atl. Rep. 337; Orlando v. Pragg, 31 Fla. 111, 12 South. Rep. 441, 19 L. R. A. 196; 12 C. J. 1251; State v. Nejin, 140 La. 793, 74 South. Rep. 103; Freeman v. Pierce, 179 Ind. 445, 101 N. E. Rep. 478; Park v. State, supra.
In view of the agreed statement of facts indicating that the wine in this case was lawfully acquired and possessed before the adoption and enactment of laws making such possession unlawful, and indicating also that such continued possession is reasonable under the circumstances and for stated' purposes that are not unlawful, the claimants not having had a reasonable opportunity to release such possession, and the agreed facts do not show a purpose to violate any law, or any liability of the wine to become a nuisance or to jeopardize the rights of others or the public welfare, and in view of such organic guaranties of property rights, both Federal and State, as are not affected by the amendment'to Article XIX of the State Constitution, and in view of the assumption that the Legislature intended ap enactment that would! not be of doubtful validity, it seems clear that the provisions of Chapter 7736, which statute was enacted to make the organic amendment to Article XIX effective, do not apply to the wine that was acquired and, is held in possession, as shown by the agreed statement of facts in this case, such wine not being a nuisance or otherwise a public *23menace or connected with any unlawful purpose. A nuisance may he abated, but unoffensive private property may not be arbitrarily detsroyed. See Kansas v. Ziebold, 123 U. S. 623, text 669, 8 Sup. Ct. Rep. 273.
Apparently the claimants have had no opportunity to lawfully relieve themselves of the possession of the wine since the new law was adopted. Neither the statute nor the facts shown make the mere possession of the wine a nuisance. See Mugler v. State of Kansas, 123 U. S. 623, 8 Sup. Ct. Rep. 273, and other cases where the traffic in or possession of liquors is declared to be a nuisance. In Phelps v. Racey, 60 N. Y. 10, and like cases, the property was “acquired subsequent to the passage of the Act, with the presumed knowledge of its provisions and conditions’ See also Barbour v. Georgia, supra; Northern Commercial Co. v. Brenneman, 259 Fed. Rep. 514; O’Rear v. State, 15 Ala. App. 17, 72 South. Rep. 505; State v. Certain Intoxicating Liquors, —— Utah, -, 172 Pac. Rep. 1050; Marasso v. Van Pelt, 77 Fla. 432, 81 South. Rep. 529.
Under the decision of this Court in Ex Parte Francis, 76 Fla. 304, 79 South. Rep. 753, a statute could not be effective to forbid, and impose a penalty for, the mere possession of intoxicating liquors, wines or beers while original Article XIX of- the State Constitution was in force. The amendment to Article XIX, was adopted at the polls November 5, 1918. Under amended Article XIX, when it became effective Jan. 1, 1919, the mere possession of liquors in excess of stated quantities is since Jan. 1,1919, lawfully forbidden and punished by virtue of the statute here considered in cases to which the statute is legally applicable. Chapter 7736; Marasso v. Van Pelt, supra. This statute was approved December 7, 1918, *24to take effect January 1, 1919, concurrently with amended Article XIX. The wines in this case were seized January 28, 1919. The claimants thus had about fifty-one days after the enactment of Chapter 7736 Acts of 1918, authorizing the seizure made in this case, in which to dispose of wines previously lawfully acquired and' held by them; but the agreed statement of facts shows that the wine was bought as an accommodation for use on a foreign vessel and that an opportunity had not been afforded for delivering it to the owners. It was unlawful to sell the wine where it was held in possession; and as the claimants apparently violated no law in having it in their possession when Chapter 7736 was enacted, the length of time, fifty-one days, during which the claimants held the wine in their possession after the enactment of Chapter 7736, does not seem unreasonable, in view of the disposition designed to be made of the wine, so as to make it subject to the condemnation of Chapter 7736.
The Eighteenth Amendment to the Federal Oonstituttion forbidding the manufacture, sale, transportation, importation or exportation of intoxicating liquors for beverage purposes, does not become effective as an organic prohibition until January 16, 1920, and the agreed facts do not show an unlawful intent to illegally sell, transport or export the wines seized in this case.
The order appealed from is reversed.
Browine, C. J. and Taylor, Ellis and West, concur.